[Cite as In re R.B., 2021-Ohio-3749.]
              IN THE COURT OF APPEALS
          FIRST APPELLATE DISTRICT OF OHIO
               HAMILTON COUNTY, OHIO



IN RE: R.B.                                   :   APPEAL NO. C-210119
                                                  TRIAL NO. 20-2635X
                                              :

                                              :      O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Reversed and Appellant Discharged

Date of Judgment Entry on Appeal: October 22, 2021


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Jessica Moss, Assistant
Public Defender, for Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




W INKLER , Judge.

       {¶1}   R.B. appeals his adjudication of delinquency for engaging in conduct

that would constitute the offense of obstructing official business, a second-degree

misdemeanor if committed by an adult. Because the state failed to demonstrate that

R.B. actually hampered or impeded the performance of a public official’s duty, an

essential element of the offense, we reverse.

                      Background Facts and Procedure

       {¶2}   In the early evening of July 27, 2020, Cincinnati Police Officer Jerome

Herring and another officer responded to a location on Crest Hill Avenue upon a

report that people were in a house that was supposed to be vacant. Many of the facts

concerning the ensuing investigation were captured by Officer Herring’s body-worn

camera.

       {¶3}   These facts show Officer Herring arrived in his police cruiser, but had

not activated his lights or sirens, and he parked a distance from the house. The two-

story house appeared to be vandalized.          Officer Herring first approached the

detached garage and found no occupants. He then walked toward the back porch of

the house where a back door was located. That back door appeared to be open about

an inch but then it shut. Upon seeing the door close, Officer Herring immediately

drew his weapon and yelled, “hands, let me see your * * * hands” while he kicked the

door open into the back room of the house. Although the officer did not see anyone

in that room, he heard someone running inside the house and sent his partner to the

front of the house to secure that exit. Seconds later, Officer Herring entered while

announcing that he was a police officer and ordered, “if you are in the house




                                           2
                      OHIO FIRST DISTRICT COURT OF APPEALS



announce yourself or you are going to get bit by the dog.” One second later, R.B.

replied to the officer and then appeared before him with his hands in the air.

         {¶4}   Officer Herring then took R.B. into custody without incident. R.B. told

the officer he had recently entered the house to smoke weed and that no one else was

inside the vandalized home. He also told the officer he thought the person he heard

entering the house was another kid and it scared him.

         {¶5}   After calling for backup, but without waiting for that backup, Officer

Herring searched the rest of the house and confirmed that no one else was in there.

         {¶6}   R.B. was subsequently charged with delinquency for obstructing

official business. His trial was held before a magistrate. Officer Herring testified and

the video captured by his body-worn camera was admitted into evidence.              The

magistrate issued a decision finding R.B. delinquent, to which R.B. filed objections.

The juvenile court adopted the magistrate’s decision as its judgment after overruling

R.B.’s objections. R.B. has timely appealed the juvenile court’s judgment and raises

two assignments of error.

                                       Analysis

         {¶7}   In his first assignment of error, R.B. contends the juvenile court did

not fulfill its obligations under Juv.R. 40(D) when ruling on his objections to the

magistrate’s decision. R.B. objected to the magistrate’s specific factual findings that

supported a general finding that R.B. had committed the acts proscribed by R.C.

2921.31, and ultimately argued that his adjudication was not supported by sufficient

evidence and was against the manifest weight of the evidence.       R.B. now contends

the juvenile court when ruling on his objection impermissibly deferred to the

magistrate’s factual findings instead of undertaking an independent review of the

facts.



                                           3
                      OHIO FIRST DISTRICT COURT OF APPEALS



           {¶8}   R.B.’s argument implicates Juv.R. 40(D), which in relevant part

   provides:

       Action on Objections: If one or more objections to a magistrate’s

       decision are timely filed, the court shall rule on those objections. In

       ruling on objections, the juvenile court shall undertake an independent

       review as to the objected matters to ascertain that the magistrate has

       properly determined the factual issues and appropriately applied the

       law.

Juv.R. 40(D)(4)(d).

       {¶9}    In its entry, the juvenile court noted R.B.’s objections to the

magistrate’s decision and expressed:

       Based on an independent review of the record, the Court finds that

       there was sufficient evidence to support a finding, beyond a reasonable

       doubt, that each element of the offense was established in this matter.

       The magistrate was able to view the demeanor of the witnesses, judge

       the credibility of the testimony and the weight of the evidence

       presented. The magistrate’s decision is supported by the evidence and

       in accordance with the law.

The court then “denied” the objections and “accepted and adopted” the magistrate’s

“decision” before entering its judgment adjudicating R.B. delinquent.

       {¶10} R.B. contends that the juvenile court was required to reference specific

facts to show it conducted an independent review of the evidence.        But Juv.R.

40(D)(4)(d) does not impose such a requirement. Notably, this case did not involve

a juvenile court rejecting a magistrate’s findings in whole or part.




                                           4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶11} The juvenile court’s entry on its face demonstrates it found the

magistrate’s factual findings correct after its independent review and that it adopted

those factual findings as its own. Thus, the juvenile court complied with the mandate

of Juv.R. 40(D)(4)(d).

       {¶12} Because the record demonstrates the juvenile court conducted an

independent review of the objected-to factual findings of the magistrate, we overrule

the first assignment of error.

       {¶13} In his second assignment of error, R.B. maintains that his adjudication

for obstructing official business was not supported by sufficient evidence and was

against the weight of the evidence.

       {¶14} To support a conviction for obstructing official business in violation of

R.C. 2921.31(A), the state must prove the offender “(1) performed an act; (2) without

privilege; (3) with purpose to prevent, obstruct, or delay the performance of a public

official of any authorized act within the public official’s official capacity; and (4) that

hampered or impeded the performance of the public official’s duties.” In re Payne,

1st Dist. Hamilton No. C-040705, 2005-Ohio-4849, ¶ 11, cited in State v. Buttram,

1st Dist. Hamilton No. C-190034, 2020-Ohio-2709, ¶ 10.

       {¶15} The standard of review when determining whether a juvenile court’s

adjudication of delinquency is supported by sufficient evidence is identical to the

standard used in adult criminal cases. See In re D.C., 2019-Ohio-4860, 149 N.E.3d

989, ¶ 6 (1st Dist.). The court on review asks whether “ ‘after viewing the evidence in

a light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime proven beyond a reasonable doubt.’ ” State v.

McFarland, 162 Ohio St.3d 36, 2020-Ohio-3343, 164 N.E.3d 316, ¶ 24, quoting State

v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus,



                                            5
                     OHIO FIRST DISTRICT COURT OF APPEALS



superseded by constitutional amendment on other grounds as stated in State v.

Smith, 80 Ohio St.3d 89, 102, 684 N.E.2d 668 (1997), fn. 4, cited in State v. Jones,

Slip Opinion No. 2021-Ohio-3311, ¶ 16.

       {¶16} The sufficiency inquiry involves a question of law, and we do not weigh

the evidence as allowed when applying a weight-of-the-evidence standard of review.

See, e.g., Jones at ¶ 16; State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541

(1997); In re Payne at ¶ 10.

       {¶17} In part, R.B. argues any acts that the state attributed to him, and

characterized as calculated to hamper or impede, did not actually hamper or impede

Officer Herring in his duty of securing the location. The state maintains that Officer

Herring’s performance of securing the vacant house was “hampered” by R.B.’s act of

shutting the back door and running from the back room.

       {¶18} The final element of obstructing official business is not satisfied by

every act of a defendant from which one may infer the intent to hinder or impede the

performance of an official duty.     As the words “hamper” and “impede” are not

defined in the statute, this court has used the dictionary definitions of the words to

conclude that an act violates the law when it creates a “substantial stoppage” of the

officer’s progress. See State v. Stephens, 57 Ohio App.2d 229, 230, 387 N.E.2d 252

(1st Dist.1978), cited in State v. Wellman, 173 Ohio App.3d 494, 2007-Ohio-2953,

879 N.E.2d 215, ¶ 17 (1st Dist.).

       {¶19} We have further explained that the “substantial stoppage” requirement

“is not defined by any particular period time, but it must occur because of the

defendant’s act.” State v. Grice, 180 Ohio App.3d 700, 2009-Ohio-372, 906 N.E.2d

1203, ¶ 12 (1st Dist.), citing Wellman at ¶ 18, citing State v. Dunn, 1st Dist. Hamilton

No. C-790319, 1980 WL 352885 (Mar. 26, 1980).



                                           6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶20} In Buttram, we recently held the substantial stoppage requirement

was met where progress was delayed by only one minute and 40 seconds. See

Buttram, 1st Dist. Hamilton No. C-190034, 2020-Ohio-2709, at ¶ 22. But during

that time period, the officer investigating a possible overdose was met by a defendant

who refused multiple orders to drop a loaded syringe and also walked toward the

officer, requiring the officer to spray the defendant twice with pepper spray to

subdue him and treat him. Id. at ¶ 3-5 and 22-23.

       {¶21} In support of his argument that he did not cause any substantial

stoppage, R.B. cites a more factually similar case, State v. Crawford, 2d Dist.

Montgomery No. 25506, 2013-Ohio-4398. In Crawford, police were in the process

of executing a search warrant for a residence. Id. at ¶ 2-4. The main door of the

house was open but the glass storm door was closed. Through the glass door, the

officers saw that people were in the house. Crawford was one of those individuals,

and when he saw the police approaching with weapons he “yelled ‘Police,’ slammed

the front door to the residence, and ran further into the interior of the house.” Id. at

¶ 4. None of the officers had announced that they possessed a search warrant, had

ordered Crawford to leave the front door open, or had reached the porch of the

residence. Id. at ¶ 19-20. Further, the officers, upon gaining immediate entry to the

residence with the battering ram they had with them, were able to execute the search

warrant and secure the occupants “just as they would have done had the defendant

not shut the front door.” Id. at ¶ 20.      Crawford was subsequently convicted of

obstructing official business, but his conviction was vacated on appeal. Id. at ¶ 23.

       {¶22} When reversing the trial court, the appellate court explained the

evidence was insufficient to support Crawford’s conviction because “[a]ny purported

delay caused by Crawford’s actions was de minimus under the circumstances, and



                                           7
                     OHIO FIRST DISTRICT COURT OF APPEALS



the police were clearly not hampered or impeded in any way from executing the

search warrant.” Id. at ¶ 20.

       {¶23} In this case, we are unable to conclude that R.B. caused any

“substantial stoppage” of Officer Herring’s progress in securing the house. Like in

Crawford, any purported delay caused by R.B.’s actions was de minimus under the

circumstances.

       {¶24} Officer Herring explained that to secure the house, he had to enter the

house and clear it of its occupants. The evidence, when viewed in the light most

favorable to the state, demonstrated that Officer Herring had no difficulty or delay in

entering the back door to the house, which was not locked and easily opened when

kicked. Further, Officer Herring had no difficulty or delay in clearing the house of its

occupants.    R.B. announced his presence within seconds of Officer Herring’s

entrance and then submitted to the officer in the back room without any incident.

       {¶25} Thus, R.B.’s acts in closing the back door and momentarily retreating

from the back room, which did not cause any substantial stoppage of Officer

Herring’s progress in securing the house, were not enough to satisfy all elements of

the statute proscribing obstructing official business.

                                       Conclusion

       {¶26} Because we conclude the evidence was insufficient to demonstrate that

R.B. hampered or impeded Officer Herring in the performance of his duties, an

element of R.C. 2921.31(A), we sustain the second assignment of error and reverse

R.B.’s delinquency adjudication.

                                         Judgment reversed and appellant discharged.


BERGERON, P.J., and CROUSE, J., concur.




                                           8
                    OHIO FIRST DISTRICT COURT OF APPEALS


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                           9